


Exhibit 10.1

 

[img2.gif]


James Thrall M.D.

PH 314 Union Wharf

343 Commercial Street

Boston, MA 02109

December 20, 2004

Dear Jim,

We were delighted to learn of your interest in joining us at EZ EM as a member
of the Board of Directors. We have placed your name in nomination and the Board
of Directors voted unanimously to extend an offer to you to join the Board. We
recognize your acceptance will be contingent on approval by the Massachusetts
General Hospital. Should you receive their approval we would invite you to join
us at our next Board meeting which is scheduled in Miami on January 17, 2005
where we will formally elect you as a director.

Our Board at EZ EM is quite active; you will be expected to prepare for each
meeting by thoroughly reviewing the agenda and all submitted materials. We will
assign an independent Board mentor to you in the first year of your service to
answer any questions prior to these meetings. Each Board member is expected to
serve on at least one committee; you will be assigned a committee within six (6)
months of joining the Board. There are at least four (4) Board meetings each
year, each committee generally meets several times a year, there will be at
least one meeting of independent directors and there can be additional telephone
meetings (the frequency of which depends on current issues). The next three
Board meetings are scheduled as follows:

 

 

January 17, 2005

Miami, FL. - South Beach Marriott

May 24, 2005

EZ EM - Lake Success, New York

August 16, 2005

EZ EM – Montreal, Canada

 



 

1111 Marcus Avenue, suite LL-26, Lake Success, NY 11042

Ph: (516) 333-8230 Fax: (516) 302-2920

 


--------------------------------------------------------------------------------




If possible, we would like to schedule a new director orientation program for
you on a date which is mutually convenient. In this one day session we will ask
key members of the staff to introduce the company, its products and strategic
issues. One of our independent directors and the CEO will also bring you up- to-
date on contemporary issues at the Board level, if there are any.

As Paul Edgerton discussed, EZ EM Board compensation increased this year as a
reflection of the time required to fulfill obligations to share holders. Your
compensation will be as follows:

New Director Grant:

24,000 stock options vest in 1/3 each year over 3 years

Annual Retainer: $24,000, paid $2,000 per month

Meeting Attendance Fee - $1,750 meeting attendance fee for each in person
meeting attended

Telephonic Meeting Fee - $500

Committee Meeting Fees – (in person) $1,500 for Chairman of the committee,
$1,000 for each committee member

Telephonic Committee Meeting Fee – $500 for each Committee Member, $750 for
Chairman of committee

4,000 Stock Options (annually) vest in 1/3 over 3 years, date of grant on or
about June 1 each year

1,000 shares of stock (annually) vest immediately date of grant on or about
November 1 of each year, however a director must provide director services to
the Company for the preceding 12 month period to be eligible to receive such
shares.

On behalf of the full Board of Directors; we look forward to your election to
our Board and to your contribution to the future success of EZ EM. Please
acknowledge your acceptance of the above by signing this letter below and return
it by fax to Peter Graham, Vice President - General Counsel at (516) 302-2918.

Sincerely,

/s/ Robert J. Beckman

Robert J. Beckman

Chairman, Nominations and Governance Committee

Acknowledged By: /s/ James H. Thrall

Date: 1/7/2005

 

 

1111 Marcus Avenue, suite LL-26, Lake Success, NY 11042

Ph: (516) 333-8230 Fax: (516) 302-2920

 

 

 

--------------------------------------------------------------------------------